 Case: 6:21-cv-00077-KKC Doc #: 12 Filed: 08/16/21 Page: 1 of 2 - Page ID#: 118




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

TYRONE PRICE,
      Petitioner,                                             Civil Action No. 6:21-077-KKC

v.                                                            MEMORANDUM OPINION
                                                                  AND ORDER

WARDEN J. GILLEY,
      Respondent.


                                         *** *** *** ***

        Tyrone Price is an inmate at the Federal Correctional Institution (FCI) in Manchester,

Kentucky. Proceeding without a lawyer, Price filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241. [R. 1]. The Respondent then filed a response to Price’s petition, arguing,

among other things, that he failed to fully exhaust his administrative remedies. [R. 8]. Price

recently filed a reply brief [R. 11], and, thus, this matter is ripe for a decision.

        The Court has fully reviewed the parties’ submissions and will deny Price’s present petition

without prejudice. That is because the Respondent has demonstrated that Price failed to fully

exhaust his administrative remedies. [See R. 8 at 5-7; see also R. 8-1].

        Under the law, there is a multi-tiered administrative grievance process within the Bureau

of Prisons (BOP). If a matter cannot be resolved informally, the prisoner must file an

Administrative Remedy Request Form (BP-9 Form) with the Warden, who has 20 days to

respond. See 28 C.F.R. §§ 542.14(a) and 542.18. If the prisoner is not satisfied with the Warden’s

response, he may use a BP-10 Form to appeal to the applicable Regional Director, who has 30

days to respond. See 28 C.F.R. §§ 542.15 and 542.18. If the prisoner is not satisfied with the
 Case: 6:21-cv-00077-KKC Doc #: 12 Filed: 08/16/21 Page: 2 of 2 - Page ID#: 119




Regional Director’s response, he may use a BP-11 Form to appeal to the General Counsel, who

has 40 days to respond. See 28 C.F.R. §§ 542.15 and 542.18. Whether or not a prisoner has

properly exhausted these administrative remedies is an affirmative defense. See, e.g., Luedtke v.

Berkebile, 704 F.3d 465, 466 (6th Cir. 2013).

       Here, the Respondent has presented evidence that Price has not yet fully exhausted his

administrative remedies. Indeed, the Respondent has demonstrated that Price has only pursued

this matter with the Warden at FCI – Manchester and then filed an appeal with the BOP’s Regional

Director; that appeal, however, remains pending, and Price has not yet pursued the matter with the

BOP’s General Counsel. [See R. 8 at 5-7; R. 8-1 at 4, 59-62]. Price has also not offered any

arguments or evidence in reply to the Respondent’s position regarding exhaustion. [See R. 11].

Thus, the Respondent has adequately established its affirmative defense.

       In short, Price has not yet fully exhausted his administrative remedies, which is a

prerequisite to filing suit in federal court. Therefore, the Court will not address the merits of

Price’s claim at this time, and, instead, it will deny his current petition without prejudice to his

right to file a new action once he has fully exhausted his administrative remedies.

       Accordingly, the Court ORDERS as follows:

       1. Price’s current petition for a writ of habeas corpus [R. 1] is DENIED WITHOUT

           PREJUDICE to his right to file a new action once he has fully exhausted his

           administrative remedies.

       2. This civil action is STRICKEN from the Court’s docket.

       3. The Court will enter a corresponding Judgment.

       Dated August 16, 2021



                                                 2
